Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This is in response to application filed on April 19, 2021 in which claim 1-20 are presented for examination.  
				 Status of Claims
2.	Claims 1-20 are pending, of which claim 1, 10 and 16 are in independent form.  Claims 16-20 has been withdrawn from examination.

Allowable Subject Matter
3.	Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-12 and 15 are rejected under 35 U.S.C 103 as being unpatentable over Park (US PG Pub 2013/0331152) published on December 12, 2013 in view of Gafford et al. (US PG Pub 2018/0165255) published on June 14, 2018 in further view of Kukulj (US PG Pub 2013/0069915) Published on March 21, 2013.

As per claim 1, Park teaches:  A method of an interactive flat panel, comprising: 
displaying a play mode interface of a slide document and an interface of an annotation application (fig 13-17 displays contact documents and annotation layer, as taught by Park), wherein the interface of the annotation application is a transparent layer covering the interface of the slide document(fig 13-17 displays annotation layer displays on top of the documents, as taught by Park); 
receiving a touch operation on the interface of the annotation application (fig 8 user input on the annotation layer, as taught by Park), 
if the touch operation is of a first type, performing page-turning of the slide document, displaying contents of the slide document after the page is turned (Para[0123-0124] fig 13 user change the screen based on dragging the display 151 from right to left using the finger, as taught by Park), and synchronously displaying an annotation handwriting corresponding to the contents of the slide document after the page is turned(Para[0123-0124] fig 13 and 17 user change the screen based on dragging the display 151 from right to left using the finger.  Annotation being displayed after the screen change, as taught by Park); 
Park does not explicitly teach 
displaying a slide play control list and an annotation control on the interface of the annotation application, displaying the slide play control list at a first preset position of the interface of the annotation application, and displaying the annotation control at a second preset position of the interface of the annotation application, wherein the slide play control list is used to perform a playing operation on the slide document, and the annotation control is used to perform an annotation operation on the slide document; 
wherein the touch operation is initiated on the interface of the annotation application in an area outside the slide play control list and the annotation control; 
and if the touch operation is of a second type; wherein the first type is a multi-finger touch operation, annotating the slide document on the interface of the annotation application, and the second type is a single-finger touch operation.
On the other hand, Gafford teaches displaying a slide play control list (fig 12, 020 displays slide control, as taught by Gafford),  and an annotation control on the interface of the annotation application(fig 020 displays slide control tool, as taught by Gafford), displaying the slide play control list at a first preset position of the interface of the annotation application(fig 12, 020 displays slide and annotation tool in two different portion of the display, as taught by Gafford), and displaying the annotation control at a second preset position of the interface of the annotation application, wherein the slide play control list is used to perform a playing operation on the slide document, and the annotation control is used to perform an annotation operation on the slide document(fig 12, 020 displays slide and annotation tool in two different portion of the display and being used for controlling the documents and the annotation, as taught by Gafford); 
wherein the touch operation is initiated on the interface of the annotation application in an area outside the slide play control list and the annotation control(fig 020 Para[0039] user selected the annotation tool at the bottom of the display, as taught by Gafford); 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Park invention with the teaching of Gafford because doing so would result in increased efficiency by allowing the user making notes at a desired location on a slide.
the combination of Park and Gafford does not teach if the touch operation is of a second type;  wherein the first type is a multi-finger touch operation, and the second type is a single-finger touch operation.
On the other hand, Kukulj teaches if the touch operation is of a second type(fig 6-7 shows two different types of touch gesture, as taught by Kukuli); wherein the first type is a multi-finger touch operation, annotating the slide document on the interface of the annotation application(fig 033-034 e.g. highlight and annotate the documents.  Highlighted area for annotating displayed on top of the documents, as taught by Gafford), and the second type is a single-finger touch operation(fig 6-7 shows two different types of touch gesture(single and multifinger), as taught by Kukuli).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Park and Gafford invention with the teaching of Kukuli because doing so would result in increased efficiency and accuracy by allowing the user making different distinct gesture with different finger combination.


As per claim 10, the combination of Park, Gafford and Kukuli teaches. A method of an interactive flat panel, comprising: 
displaying an interface of a preset format document and an interface of a writing application(fig 13-17 displays contact documents and annotation layer, as taught by Park), wherein the interface of the writing application is a transparent layer covering the interface of the preset format document(fig 13-17 displays annotation layer displays on top of the documents, as taught by Park), 
receiving a touch operation on the interface of the writing application; if the touch operation is of a first type, responding to the touch operation on the interface of the preset format document by at least performing page-turning of the preset format document(Para[0123-0124] fig 13 user change the screen based on dragging the display 151 from right to left using the finger, as taught by Park); and 
Park does not explicitly teach 
wherein the displayed interface of the preset format document and the interface of the writing application are different interfaces, and the interface of the preset format document and the interface of the writing application have an overlapping area(fig 8 Para[0109] two different interface displayed in a overlapping manner, as taught by Park); 
if the touch operation is of a second type, responding to the touch operation on the interface of the writing application by at least annotating the preset format document on the interface of the writing application.
On the other hand, Gafford teaches wherein the displayed interface of the preset format document and the interface of the writing application are different interfaces, and the interface of the preset format document and the interface of the writing application have an overlapping area(fig 033-034 e.g. highlight and annotate the documents.  Highlighted area for annotating displayed on top of the documents, as taught by Gafford);
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Park invention with the teaching of Gafford because doing so would result in increased efficiency by allowing the user making notes at a desired location on a slide.
the combination of Park and Gafford does not teach if the touch operation is of a second type, responding to the touch operation on the interface of the writing application by at least annotating the preset format document on the interface of the writing application.
On the other hand, Kukuli teaches if the touch operation is of a second type, responding to the touch operation on the interface of the writing application by at least annotating the preset format document on the interface of the writing application (Para[0055] fig 7 erasing selected portion of the documents corresponding to the second touch gesture, as taught by Kukuli).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Park and Gafford invention with the teaching of Kukuli because doing so would result in increased efficiency and accuracy by allowing the user making different distinct gesture with different finger combination.

As per claim 2 and 12, the combination of Park, Gafford and Kukuli teaches wherein the operating system of the interactive flat panel is an Android system that includes a MotionEvent class and a getPointerCount function in the MotionEvent class, wherein the getPointerCount function in the MotionEvent class is used to obtain a number of touch points corresponding to the touch operation(fig 6-7 shows two different types of touch gesture(single and multifinger), as taught by Kukuli), and wherein, if the number of touch points is greater than or equal to 2, the touch operation is determined as the multi-finger touch operation, and if the number of touch points is 1, the touch operation is determined as the single-finger touch operation(fig 6-7 shows two different types of touch gesture(single and multifinger), as taught by Kukuli).

As per claim 3, the combination of Park, Gafford and Kukuli teaches obtaining an identifier adding request initiated for the interface of the annotation application, and adding an attribute identifier on the interface of the annotation application based on the identifier adding request(Para[0009-0011], as taught by Gafford).

As per claim 4, the combination of Park, Gafford and Kukuli teaches wherein, if the touch operation is of the first type, performing page-turning of the slide document comprises: sending the touch operation to the interface of the slide document; performing page-turning of the slide document(Para[0123-0124] fig 13 and 17, as taught by Park); sending the touch operation to the interface of the annotation application corresponding to the attribute identifier((fig 034-037, as taught by Gafford); and triggering to annotate the slide document on the interface of the annotation application(fig 034-037, as taught by Gafford).

As per claim 5, the combination of Park, Gafford and Kukuli teaches wherein the first preset position is adjacent to the second preset position(fig 034-037, as taught by Gafford);

As per claim 6, the combination of Park, Gafford and Kukuli teaches wherein after displaying the slide play control list and the annotation control on the interface of the annotation application, the method further comprises: receiving an instruction for triggering the annotation control(fig 020, as taught by Gafford); hiding the annotation control(fig 033-034, as taught by Gafford); and displaying sub-function controls corresponding to the annotation control at the second preset position(fig 033-034 e.g. highlight, as taught by Gafford).

As per claim 9, the combination of Park, Gafford and Kukuli teaches wherein before displaying the play mode interface of the slide document and the interface of the annotation application, the method further comprises: receiving a wireless screen transmission instruction and displaying a normal mode interface of the slide document(0032][0038], as taught by Park); receiving a local document selecting instruction and displaying the normal mode interface of the slide document(fig 010, as taught by Gafford); or receiving a document selecting instruction of a removable disk and displaying the normal mode interface of the slide document.

As per claim 11, the combination of Park, Gafford and Kukuli teaches wherein receiving the touch operation on the interface of the writing application comprises: 
receiving a finger touch operation on the interface of the writing application, and obtaining the number of touch points of the finger touch operation(fig 8 Para[0109], as taught by Park); 
if the touch operation is of the first type, responding to the touch operation on the interface of the preset format document comprises: 
if the number of touch points is in a first number range, sending the finger touch operation to the interface of the preset format document( Para[0109], as taught by Park), and 
responding to the finger touch operation on the interface of the preset format document(fig 8 Para[0109], as taught by Park); and 
if the touch operation is of the second type, responding to the touch operation on the interface of the writing application comprises: 
if the number of touch points is in a second number range, sending the finger touch operation to the interface of the writing application , and responding to the finger touch operation on the interface of the writing application, wherein the second number range is different from the first number range(Para[0055] fig 7 erasing selected portion of the documents corresponding to the second touch gesture(multi touch, as taught by Kukuli).

As per claim 15, the combination of Park, Gafford and Kukuli teaches wherein the operating system of the interactive flat panel is an Android system, and, if the touch operation is of the first type, responding to the touch operation on the interface of the preset format document comprises: sending the touch operation to the writing application and the preset format document respectively; for the writing application, calling an onTouchEvento function in a dispatch TouchEvento class of the Android system, giving no response to the touch operation, and returning false(fig 13-18 shows touch input.  its is obvious to one with ordinary skill in the art that the OS return false flag when the touch input is not recognized, as Park); and for the preset format document, calling the onTouchEvento function in the dispatch TouchEvento class, responding to the touch operation, and returning true(fig 13-18 shows touch input.  its is obvious to one with ordinary skill in the art that the OS return true flag when the touch input is recognized, as taught by Park).

5.	Claims 13-14 are rejected under 35 U.S.C 103 as being unpatentable over Park (US PG Pub 2013/0331152) published on December 12, 2013 in view of Gafford et al. (US PG Pub 2018/0165255) published on June 14, 2018 in further view of Kukulj (US PG Pub 2013/0069915) Published on March 21, 2013 in further view of Graham(US PG Pub 2018/0088794) published on March 29, 2018.

As per claim 13, the combination of Park, Gafford and Kukuli teaches wherein receiving the touch operation on the interface of the writing application comprises: 
receiving a pen touch operation in the overlap area, and obtaining the touch contact area of the pen touch operation(fig 8 Para[0109] shows finger touch.  , as taught by Park);; 
if the touch operation is of the first type, responding to the touch operation on the interface of the preset format document comprises: 
if the touch contact area meets a first area range, sending the pen touch operation to the interface of the preset format document, and responding to the pen touch operation on the interface of the preset format document( Para[0109], as taught by Park); and 
if the touch operation is of the second type, responding to the touch operation on the interface of the writing application comprises: 
if the touch contact area meets a second area range, sending the pen touch operation to the interface of the writing application, and responding to the pen touch operation on the interface of the writing application, wherein the second area range is different from the first area range(Para[0055] fig 7 erasing selected portion of the documents corresponding to the second touch gesture(multi touch, as taught by Kukuli).
The combination of park, Gafford and Kukuli does not teach pen touch input.
However, Graham teaches pen touch input(fig 5A-B shows pen touch input, as taught by Graham).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Park, Kukuli and Gafford invention with the teaching of Graham because doing so would result in increased accuracy by allowing the user making input in a small and tight space, as taught by Graham)

As per claim 14, the combination of Park, Gafford, Kukuli and Graham teaches wherein responding to the pen touch operation on the interface of the writing application comprises: obtaining a touch position of the pen touch operation(fig 5A-5B, as taught by Graham); and inputting text information at the touch position on the interface of the writing application(0042-0046, as taught by Gafford).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                           Saturday, August 27, 2022